
	
		II
		111th CONGRESS
		1st Session
		S. 455
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2009
			Mr. Roberts (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  recognition of 5 United States Army Five-Star Generals, George Marshall,
		  Douglas MacArthur, Dwight Eisenhower, Henry “Hap” Arnold, and Omar Bradley,
		  alumni of the United States Army Command and General Staff College, Fort
		  Leavenworth, Kansas, to coincide with the celebration of the 132d Anniversary
		  of the founding of the United States Army Command and General Staff
		  College.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Five-Star Generals Commemorative
			 Coin Act.
		2.FindingsCongress finds that—
			(1)the United States Army Command and General
			 Staff College at Fort Leavenworth, Kansas (in this Act referred to as the
			 CGSC) has, in its many evolutionary forms, served this Nation
			 consistently and well for 127 years, since its founding in 1881;
			(2)the CGSC has
			 played a decisive role in the education and training of officers, particularly
			 in their field grade years of service, in times of war and peace, since its
			 establishment;
			(3)the CGSC has had
			 a salutatory effect on many fields of battle by providing its officer student
			 bodies the necessary skills of battle management, leadership development, and
			 the most modern and effective command and staff action procedures, all of which
			 have been key to this Nation's success in its many conflicts which, thereby,
			 have preserved its freedoms and way of life;
			(4)the CGSC does not
			 have a commemorative coin cast in celebrating its long and honorable history,
			 displaying its heritage, and serving as a reminder to the holder of such coins
			 of the service to the Nation its graduates have provided in war and
			 peace;
			(5)the CGSC is the
			 Nation’s largest and oldest military staff college, and continues to educate
			 officers of all branches of the United States Armed Forces, select members of
			 civilian government, and officers from many friendly and allied nations from
			 around the globe;
			(6)located squarely
			 in the American heartland, the CGSC will continue to serve as a beacon of light
			 to the proposition of intellectual curiosity and professional military
			 excellence in the development of its students, and serve as a link to American
			 citizenry grateful for the sacrifices, some in the fullest measure of duty and
			 devotion to the Nation, made by its graduates;
			(7)the United States
			 Army Command and General Staff College Foundation, Inc. (in this Act referred
			 to as the Foundation) is dedicated to promoting excellence in the
			 faculty and students of the CGSC, and to seek new ways to educate and remind
			 citizens of the capable and selfless service of United States military
			 officers, and to imbue in them a sense of pride in those who bear the burden of
			 military leadership in the Nation’s wars and in times of peace;
			(8)the Foundation is
			 a nongovernmental, member-based, and publicly supported nonprofit organization
			 that is entirely dependent on funds from members, donations, and grants for its
			 functions and supports exclusively the CGSC;
			(9)the Foundation
			 uses funding to provide the Margin of Excellence to the programs and activities
			 of the CGSC in support of the educational needs of the general officer corps of
			 the Armed Forces, and the faculty and staff attendant thereto;
			(10)in 2006, the
			 Secretary of the Army accepted the first Foundation gift in support of the
			 CGSC;
			(11)the Foundation
			 is actively engaged in the initial stages of its first capital campaign to
			 support the CGSC;
			(12)the 5 Five-Star
			 Generals who attended or taught at the CGSC at Fort Leavenworth are Douglas
			 MacArthur, George C. Marshall, Henry Hap Arnold, Dwight D.
			 Eisenhower, and Omar N. Bradley;
			(13)Douglas
			 MacArthur, General of the Army—
				(A)was a
			 distinguished soldier, scholar, and strategist who gave 61 years of service to
			 his country;
				(B)commanded the 42d
			 Division in World War I, and later served as the Chief of the Army General
			 Staff;
				(C)prior to
			 retirement, was the Military Advisor to the Commonwealth of the
			 Philippines;
				(D)in 1941, was
			 recalled to active duty as Commanding General, United States Army, Far
			 East;
				(E)was awarded the
			 Medal of Honor for his heroic defense of the Philippines;
				(F)after being
			 ordered to depart the Philippines by the President, inspired the world with his
			 statement, I shall return;
				(G)led forces under
			 his command to defeat those of the Empire of Japan;
				(H)after accepting
			 the Japanese surrender, directed the highly successful reconstruction of the
			 Japanese nation, and served as the first commander of United Nations Forces
			 during the Korean War; and
				(I)son of General
			 Arthur MacArthur, spent time as a child at Fort Leavenworth and taught as a
			 Captain in the Field Engineering School, and served as the adjutant,
			 quartermaster, and commanding officer of the 3d Engineer Battalion (later
			 reflagged as the 2d Engineer Battalion);
				(14)George C.
			 Marshall, General of the Army—
				(A)entered the Army
			 from the Virginia Military Institute in 1902;
				(B)during a long
			 career of public service, distinguished himself as a leader, tactician,
			 strategist, statesman and, truly, as the Organizer of
			 Victory;
				(C)in World War I,
			 was regarded as 1 of the most talented staff officers in the United States
			 Army;
				(D)after World War
			 I, and after many long and challenging duties during the interwar years, was
			 appointed United States Army Chief of the General Staff in 1939;
				(E)during World War
			 II, achieved recognition as one of America’s greatest military leaders;
				(F)as chief
			 strategist of World War II, materially assisted in directing the Allied Powers
			 to victory;
				(G)in 1947, was
			 appointed Secretary of State;
				(H)had an
			 outstanding career as a statesman, proving equal to his brilliant military
			 career;
				(I)was awarded the
			 Nobel Peace Prize for his conception and implementation of the European
			 Recovery Program, and, subsequently, served as the Secretary of Defense for 1
			 year; and
				(J)graduated from
			 the United States Army School of the Line in 1907 and the United States Army
			 Staff College in 1908, followed by instructor duty at Fort Leavenworth in 1909
			 and 1910;
				(15)Henry H.
			 Hap Arnold, General of the Army—
				(A)is the only
			 officer in the history of the United States to earn the ranks of General of the
			 Army and General of the Air Force;
				(B)a graduate of the
			 United States Military Academy at West Point in 1907 and received his pilot
			 training in 1911 from the Wright brothers in Dayton, Ohio;
				(C)became 1 of the
			 Nation’s strongest advocates for air power, and personally held numerous
			 records and trophies for flying achievements, including the first delivery of
			 United States mail by air, and many accomplishments in and from the air in the
			 World Wars, particularly in World War II, were heavily influenced by his
			 genius;
				(D)as a result of
			 his contributions, gave a third dimension to battles of World War II through
			 massed air power, sweeping the skies of the enemy and denying to the enemy
			 mobility on the ground;
				(E)received a
			 citation which reads in part: from conception to execution, General
			 Arnold’s leadership guided the mightiest air force in history;
			 and
				(F)was at Fort
			 Leavenworth as a student at the CGSC from 1928 through 1929;
				(16)Dwight D.
			 Eisenhower, General of the Army—
				(A)in 1915, began a
			 career of distinguished public service, reaching the highest positions of
			 military and civil leadership in the United States;
				(B)during World War
			 II, as Commander in Chief, Allied Expeditionary Force, led the invasion of
			 North Africa and the defeat of the German forces on that continent;
				(C)in 1944, as
			 Supreme Allied Commander, Allied Expeditionary Force, was instructed You
			 will enter the continent of Europe, and, in conjunction with other United
			 Nations, undertake operations aimed at the heart of Germany and the destruction
			 of her armed forces;
				(D)in accomplishing
			 that mission, commanded the largest combination of land, sea, and air forces in
			 history;
				(E)following World
			 War II, was instrumental in the development of the North Atlantic Treaty
			 Organization;
				(F)after his
			 brilliant military career, he was elected 34th president of the United
			 States;
				(G)served at Fort
			 Leavenworth from 1917 through 1918 as a tactical instructor officer for a
			 course for lieutenants, and in 1925 through 1926, was a student at the CGSC,
			 from which he was the honor graduate of his class; and
				(17)Omar N. Bradley,
			 General of the Army—
				(A)throughout his
			 distinguished military career, was recognized as an exceptional leader,
			 tactician, and educator;
				(B)as Commandant of
			 the Infantry School, developed the officer candidate program, through which
			 more than 45,000 leaders of United States combat forces in World War II were
			 commissioned;
				(C)during World War
			 II, successfully commanded a division, corps, Army, and Army Group;
				(D)while commanding
			 II Corps, was instrumental in defeating German forces in North Africa and
			 Sicily;
				(E)reached a peak in
			 his successful career as a field commander when, as commander of the 12th Army
			 Group, which contained the largest number of Americans to ever serve under 1
			 commander, he greatly assisted in the liberation of Europe;
				(F)became the Army
			 Chief of Staff in 1948 and the first Chairman of the Joint Chiefs of Staff in
			 1949; and
				(G)was at Fort
			 Leavenworth as a student at the CGSC, from 1928 through 1929.
				3.Coin
			 specifications
			(a)DenominationsIn recognition and celebration of the
			 Five-Star Generals' attendance and graduation from the CGSC, and
			 notwithstanding any other provision of law, the Secretary of the Treasury
			 (hereafter in this Act referred to as the Secretary) shall mint
			 and issue the following coins:
				(1)$5 Gold
			 coinsNot more than 100,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter
			 of 0.850 inches; and
					(C)contain 90
			 percent gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter
			 of 1.500 inches; and
					(C)contain 90
			 percent silver and 10 percent copper.
					(3)Half dollar
			 clad coinsNot more than 750,000 half dollar coins, which
			 shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter
			 of 1.205 inches; and
					(C)be minted to the
			 specifications for half dollar coins contained in section 5112(b) of title 31,
			 United States Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall
			 include the portraits of Generals George C. Marshall, Douglas MacArthur, Dwight
			 D. Eisenhower, Henry Hap Arnold, and Omar N. Bradley.
				(2)Designations
			 and inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2013; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall—
				(1)be selected by
			 the Secretary, after consultation with the Command and General Staff College
			 Foundation, and the Commission of Fine Arts; and
				(2)be reviewed by
			 the Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this
			 Act shall be issued in uncirculated and proof qualities.
			(b)Mint
			 facilitiesFor each of the 3 coins minted under this Act, at
			 least 1 facility shall be used to strike proof quality coins, while at least 1
			 other facility shall be used to strike the uncirculated quality coins.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2013.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under
			 this Act shall be sold by the Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins
			 minted under this Act shall include a surcharge as follows:
				(1)A surcharge of
			 $35 per coin for the $5 coin.
				(2)A surcharge of
			 $10 per coin for the $1 coin.
				(3)A surcharge of $5
			 per coin for the half dollar coin.
				(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary to the Command and General Staff College Foundation to
			 help finance their support of the CGSC.
			(c)AuditsThe
			 Command and General Staff College Foundation shall be subject to the audit
			 requirements of section 5134(f)(2) of title 31, United States Code, with regard
			 to the amounts received by the Foundation under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of enactment of this Act). The Secretary of the
			 Treasury may issue guidance to carry out this subsection.
			
